Citation Nr: 9930040	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to an increased (compensable) rating for 
migraine headaches.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 5, 1967, to 
September 30, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1997 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for jungle rot of the feet, a left leg 
disability, a low back disorder, and hypertension.  By this 
action, a service-connected anxiety neurosis was re-
characterized as PTSD, and a 10 percent rating for this 
disability was confirmed.  A compensable rating for migraine 
headaches was denied.  Subsequently, by a January 1999 
decision, an increased (50 percent) rating was assigned for 
the veteran's PTSD.  When the veteran appeared at a hearing 
in June 1999, he withdrew his claim of service connection for 
jungle rot of the feet.  Consequently, the issues now before 
the Board are as characterized on the title page above.  

(The issues of service connection for hypertension and a low 
back disorder, as well as entitlement to an increased rating 
for PTSD will be addressed in the remand that follows this 
decision.  Further evidentiary development is also directed 
by the remand with respect to the left leg disability.)


FINDINGS OF FACT

1.  Competent medical evidence has been submitted showing 
that the veteran's left leg disability, namely pain and 
numbness in the left thigh, may be attributable to military 
service or event coincident therewith.

2.  The veteran experiences prostrating attacks averaging one 
a month due to service-connected migraine headaches. 


CONCLUSIONS OF LAW

1.  The claim of service connection for a left leg disability 
is well grounded.  38 U.S.C.A. §§  1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  An increased (30 percent) rating for migraine headaches 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Leg Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  To be well grounded, however, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 71, 81 (1990).

The Board notes that the veteran has asserted that he injured 
his left leg when he was knocked off a bulldozer during 
service in the Republic of Vietnam in 1969.  He claims that, 
since that time, he has experienced left lower extremity 
numbness and pain extending from his lower back down to his 
left knee.  See August 1996 VA treatment record and June 1999 
personal hearing testimony.

Available service medical records include a May 1970 
treatment record in which examination of the veteran revealed 
decreased sensation to light touch and pinprick in an 8 by 4 
centimeter area over the left anterior thigh.  They also 
include a June 1970 medical evaluation board (MEB) report 
that included a neurological examination.  This examination 
disclosed minimal dysesthesia over the left anterior distal 
two-thirds of the thigh.  The diagnosis was probable left 
meralgia paresthetica related to left lateral femoral 
cutaneous neuropathy.

Following military service the veteran underwent a VA 
neurologic examination in December 1970.  At that time, it 
was also reported that the left anterior and distal two-
thirds of the left thigh had decreased sensation.  The 
veteran's complaints of left thigh pain and/or numbness were 
also noted at a December 1975 VA examination.  Thereafter, VA 
treatment records, dated as early as May 1996, show the 
veteran's complaints and/or treatment for left thigh pain 
and/or numbness.  See VA treatment records dated in May 1996, 
August 1996, September 1996, October 1996, November 1996, and 
December 1996.  

The Board acknowledges that lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Additionally, the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, for the purpose of 
determining whether the claim of service connection for a 
left leg disability is well grounded, the Board acknowledges 
the veteran's account of the in-service injury and subsequent 
symptoms.  Accordingly, the Board finds that, because the 
record on appeal strongly suggests that the veteran had 
continued symptoms since service, the veteran's claim of 
service connection for a left leg disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Hampton v. 
Gober, 10 Vet. App. 481 (1997).

Migraine Headaches

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A review of available service medical records reveals the 
veteran's complaints, diagnoses, and/or treatment for 
headaches first diagnosed as migraine headaches in June 1970.  
See service medical records dated in May 1970 and June 1970 
as well as a June 1970 MEB report.

The Board observes that VA treatment records and VA 
examination reports dating back to December 1970 (including 
December 1970, December 1975, and May 1977 VA examination 
reports) and private treatment records, dated from October 
1994 to May 1996, are part of the record on appeal.  
Interestingly, the foregoing records are silent as to 
complaints, diagnoses, and/or treatment for migraine 
headaches until October 1996, except for the May 1977 VA 
neuro-psychiatric examination report which included a 
reference to complaints of three to four migraine headaches a 
month.  Thereafter, a few VA treatment records, starting in 
October 1996, show the veteran's complaints of headache.  See 
VA treatment records dated in October 1996 and July 1997.  In 
addition, a July 1997 treatment record showed the veteran's 
claim that he had recently lost a day of work because of 
headaches.

At the veteran's November 1996 VA cranial nerves examination, 
the veteran reported a history of migraines since 
approximately 1969 or 1970.  He reported that he continued to 
have headaches.  Specifically, he complained of experiencing 
a cycle in which he would have two to three migraine 
headaches for a week, then one to two months without migraine 
headaches, and then two to three migraine headaches for a 
week.  Medications included Zestril and Hydrochlorothiazide.  
The examiner opined that the veteran's migraine headaches 
caused unilateral photophobia and rendered him 
". . .essentially prostrate at the occurrence."  On 
examination, no neurological or cranial nerve abnormalities 
were observed.  The assessment was "[m]igraine headaches 
occurring roughly 12 or more times per year."  

Subsequently, at a November 1998 VA examination, the veteran 
reported that he continued to experience migraine headaches.  
Specifically, he complained of experiencing a cycle in which 
he would have migraine headaches for several days, then one 
to two weeks without migraine headaches, and then several 
days of migraine headaches.  The migraine headaches lasted 
for hours, causing the veteran to be unable to tolerate 
light, and were sometimes accompanied by nausea and vomiting.  
He reported that he was unable to function during the times 
he had migraine headaches.  The veteran treated his migraine 
headaches by secluding himself in a totally dark room and by 
taking pain medications.  He reported that he had not 
received treatment for his migraine headaches.  Moreover, he 
had not experienced any neurological impairment.  The 
diagnosis was migrainous cephalalgia.

Thereafter, the veteran testified at a personal hearing 
before the undersigned in June 1999.  He said that he 
experienced migraine headaches approximately five to seven 
times a month, if not more, with as many as three in one 
week.  The migraine headaches normally lasted approximately 
one to two hours in duration but occasionally lasted longer.  
In addition, he testified that the migraine headaches were 
prostrating.  Specifically, they require that he lie down in 
a totally darkened room with complete silence, and place a 
cold cloth over his head.  Moreover, he reported that they 
caused lights to flash around inside his head similar to what 
one would experience after a head trauma.  Next, the veteran 
reported that, although he took significant amounts of both 
prescription and non-prescription pain medication, nothing 
helped to prevent or stop the migraine headaches.  
Furthermore, the veteran reported that, except for generally 
mentioning to physicians that he had headaches, he did not go 
into details about his migraine headaches when treated for 
other problems.  He did not seek treatment because his 
medical appointments were normally too rushed to talk about 
his migraine headaches--he had too many other problems he 
needed treatment for, and he did not want to take additional 
medication.

At the veteran's June 1999 personal hearing he also filed to 
statements from former employers.  Specifically, an undated 
statement from Frank Fuller shows that, during the time he 
employed the veteran in 1971 and 1972, the veteran had 
headaches.  Similarly, a June 1999 statement from George 
Tucker shows that, during the time the veteran worked for 
People's Life Insurance, from 1974 to 1982, he suffered 
constantly from migraine headaches.

Historically, the veteran has been service connected for 
migraine headaches that were found zero percent disabling 
under Diagnostic Code 8100.  See RO decisions entered in 
January 1971 and January 1997.  The criteria in Diagnostic 
Code 8100 provide that, with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent rating is assignable.  
Diagnostic Code 8100.  With characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, a 30 percent rating is warranted.  Id.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
assignable.  Id.  With less frequent attacks, a zero percent 
rating is assigned.  Id.

The November 1996 VA examiner reported that the veteran 
experienced prostrating migraine headaches roughly twelve or 
more times per year.  Moreover, the veteran testified at his 
June 1999 personal hearing that he experienced prostrating 
migraine headaches that last approximately one to two hours 
approximately five to seven times a month.  The Board 
recognizes that, as pointed out by the November 1998 VA 
examiner, that treatment records do not show that the veteran 
sought treatment for migraine headaches frequently.  However, 
they do show his occasional complaints of headache and a July 
1997 treatment record recorded the veteran's claim that he 
had lost a day of work due to headaches.  Accordingly, the 
Board finds that the record on appeal contains evidence that 
the veteran experiences characteristic prostrating attacks 
occurring on an average of twelve times a year.  Although the 
veteran has described more frequent occurrences, the record 
does not support a conclusion that he has attacks that are so 
frequent and prolonged as to cause severe economic 
inadaptability.  Such a conclusion is supported by the 
absence of indications of the veteran seeking treatment or of 
his missing work on more than an occasional basis.  In short, 
his symptoms suggest difficulties that are best approximated 
by the criteria for a 30 percent rating.  38 C.F.R. § 4.124a 
(1999).  In other words, there is evidence of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Diagnostic Code 8100.  A 30 
percent rating is therefore warranted, but no more.


ORDER

The claim of service connection for a left leg disability is 
well grounded; to this extent, the appeal of this issue is 
granted.

An increased (30 percent) rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that the veteran has a left leg 
disability due to his military service.  However, while VA 
medical personal starting three months after the veteran's 
separation from military service observed subjective evidence 
of decreased sensation in the veteran's left thigh, no post-
service examiner has provided an opinion as to the specific 
disease process causing such pain and numbness.  Moreover, no 
physician has provided an opinion as to whether the current 
disease process causing the veteran's left thigh pain and 
numbness was due to the cutaneous neuropathy diagnosed in 
military service.  See Bloom v. West, 12 Vet. App. 185 
(1999).

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).

In summary, the record on appeal contains the veteran's claim 
that he injured his left leg in a bulldozer accident while in 
military service in 1969, an in-service diagnosis of left 
lateral femoral cutaneous neuropathy, and post-service 
observations of continued left thigh numbness and pain.  On 
the other hand, the record on appeal shows no post-service 
diagnosis of a specific disease process to which pain and 
numbness might be attributed.  Additionally, there is a more 
than twenty-year period following the veteran's separation 
from military service when no treatment or evaluation was 
provided.  A November 1996 treatment record indicates that 
the veteran sustained a post-service back injury and a 
December 1997 lumbar spine computerized tomography (CT) 
revealed possible disc herniations at L3-L4 and L4-L5 which 
conceivably could be the cause of the veteran's left thigh 
pain and numbness.  Therefore, given the questions raised by 
this evidence about the etiology of the veteran's symptoms, 
the Board finds that further evidence, or clarification of 
the evidence, in the form of a VA examination that takes into 
account the veteran's history as documented in the claims 
file is essential before an appellate decision may be made on 
this claim.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. § 19.9 
(1998).

Turning next to the veteran's claim of service connection for 
hypertension, the Board notes that pertinent laws and 
regulations provide that hypertension will be presumed to 
have been incurred in service if it became manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This is significant because the veteran has testified that, 
within one year following his separation from military 
service, he sought treatment for high blood pressure from a 
Dr. Gray in Belle, West Virginia.  Moreover, he has indicated 
that Dr. Gray diagnosed him with high blood pressure and 
placed him on medication.  In addition, the veteran testified 
that, also within one year from his separation from military 
service, the Appalachian Life Insurance Company turned him 
down for life insurance because their physician also found 
hypertension.  The veteran also testified that the manager of 
the Charleston office of a life insurance company knew that 
the veteran had been diagnosed with hypertension by an 
insurance company physician because, as a manager, he was 
aware of the reason why the veteran had been denied insurance 
coverage.  (The Board notes that the record on appeal 
contains an undated statement from a Frank Fuller that 
indicates that the veteran had high blood pressure at the 
time he had worked for him as a insurance agent in 1971 and 
1972.)  In addition, the veteran also reported that he was 
turned down for life insurance by VA insurance division in 
Philadelphia in 1971 because of high blood pressure.  (The 
Board notes that the veteran filed a May 1971 letter from VA 
insurance division in Philadelphia.  However, this letter 
only shows that the veteran's application for insurance could 
not be processed because they had not received, among other 
things, the requested three-day blood pressure checks.)  
Additionally, the veteran reported that, since 1970 he had 
had high blood pressure, that he currently had high blood 
pressure, and that he continued to take medication to control 
his high blood pressure.  Nevertheless, VA treatment records 
show that the veteran was first diagnosed with borderline 
hypertension in December 1975.  See December 1975 VA 
examination report.  Thereafter, treatment records, beginning 
in October 1994, show the veteran's continued complaints, 
diagnoses, and/or treatment for hypertension, including his 
being placed on medication.  See private treatment records 
dated in October 1994, February 1996, and May 1996; VA 
treatment records dated in August 1996, September 1996, 
November 1996, December 1996, January 1997, and April 1997; 
VA examination reports (cranial and mental disorder) dated in 
November 1996; and Vet Center letter dated April 1996.

Despite the veteran's testimony, the record on appeal does 
not show hypertension manifested to a degree of ten percent 
or more within one year of his separation from service.  
Nevertheless, medical opinions such as ones proffered by the 
veteran's statements would be critical to the claim of 
service connection for hypertension.  38 C.F.R. §§ 3.307, 
3.309 (1998).  The Board therefore finds that further action 
is required before final appellate review may be 
accomplished.  This is so because VA has not completely 
fulfilled its duty under 38 U.S.C.A. § 5103 (West 1991) to 
notify the veteran of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).

As for the veteran's claim of secondary service connection 
for a low back disorder, the Board notes that controlling law 
and regulations provide that secondary service connection may 
be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310 (1998).  Compensation is also payable when service-
connected disability has aggravated a non-service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Additionally, in order for a claim of service connection on a 
secondary basis to be well grounded, competent medical 
evidence showing a causal relationship or aggravation must be 
presented.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994); Allen, supra.  Moreover, pursuant to Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter.

The veteran specifically testified at a personal hearing 
before the undersigned in June 1999 that Dr. Minalde, a 
chiropractor located in Charleston, told him that his left 
leg disability caused his low back disorder, especially if he 
has had an altered gait as a result of the leg problem.  Such 
an opinion regarding the etiology of the veteran's low back 
disorder is not otherwise documented in the available record.  
Nevertheless, a medical opinion such as one proffered by the 
veteran's statements would be critical to the claim of 
secondary service connection, provided that service 
connection is ultimately granted for a left leg disability.  
Jones (Wayne L.), supra; Allen, supra.

The Board finds that, because the veteran's claim of service 
connection for a left leg disability has been remanded for 
further evidentiary development, adjudication of the claim of 
service connection for a low back disorder must also be 
deferred pending the resolution of the claim of service 
connection for a left leg disability because the two issues 
are inextricably intertwined.  Harris, supra.  Moreover, 
given the veteran's testimony, the Board also finds that 
further action is required on the claim of service connection 
for a low back disorder before final appellate review may be 
accomplished.  This is so because VA has not completely 
fulfilled its duty under 38 U.S.C.A. § 5103 (West 1991) to 
notify the veteran of the evidence necessary to complete his 
application.  Robinette, supra.

Next, turning to the veteran's claim for an increased rating 
for PTSD, the Board notes that the veteran asserts that the 
evaluation currently in effect for his service-connected PTSD 
is not adequate.  It is maintained that his PTSD is 
manifested by increased symptomatology that more nearly 
approximate the criteria for a higher rating.  Specifically, 
the veteran asserts that his PTSD symptoms include social 
isolation, poor anger control, fits of uncontrollable rage, 
avoidance, survival guilt, anxiety, sleep disturbance, 
nightmares, flashbacks, intrusive thoughts, depression, and 
difficulty dealing with authority.

Initially, the Board notes that the schedular rating criteria 
changed during the pendency of the veteran's appeal.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for an increase 
must now include consideration of both the old and the new 
criteria, with those most favorable to the veteran being used 
to assign a rating.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  (The record on appeal shows that the February 1997 
statement of the case provided the veteran with notice of 
this change.)

However, the Board finds that, given the need to consider 
both sets of rating criteria, the record currently on appeal 
is lacking.  This is so, in part, because the record contains 
such varying opinions as to the degree of disability caused 
solely by the veteran's service-connected PTSD.  Therefore, a 
remand for further evidentiary development is required.

Specifically, VA treatment records, dated from September 1996 
to December 1997, show the veteran's PTSD being characterized 
as "severe."  See treatment records dated in August 1997 
and July 1997.  Also see 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  However, they also show that he was capable of 
maintaining a job, had held down at job with the United 
States Postal Service since 1983, was doing okay at work 
(except for some difficulty with a supervisor who was trying 
to terminate older employees), was reconciling with his two 
daughters (ages 17 and 22), was sleeping better, and was 
abstaining or trying to abstain from drinking.  See treatment 
record dated in September 1996, October 1996, December 1996, 
January 1997, February 1997, March 1997, May 1997, July 1997, 
October 1997, and December 1997.  Similarly, a November 1998 
VA examiner characterized the veteran's PTSD as "severe."  
The examiner also reported that the veteran's Global 
Assessment of Functioning (GAF) score was 50.  Tellingly, 
under DSM IV a GAF score of 50 suggests that psychiatric 
disability is manifested by only "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Revised.

A June 1999 VA treatment record from the Huntington, West 
Virginia, VAMC, prepared by a staff social worker and 
concurred in by a staff psychiatrist, indicates that the 
veteran had both lost his job due to his adverse PTSD 
symptomatology and was totally and permanently disabled due 
to PTSD.  Specifically, it was reported as follows:

[He]. . . is off work now due to his PTSD 
symptoms.  The veteran is isolating 
himself to cope with his symptoms . . . 
The veteran has panic attacks when he 
thinks of his old job . . . The veteran 
is a danger in the industrial setting due 
to poor memory and concentration.  The 
veteran had flashbacks and intrusive 
thoughts that resemble psychotic features 
that cause the veteran to disassociate 
and [it is as if] he is back in Vietnam.  
He is nervous today.  The veteran's GAF . 
. . [score has fallen to] 39.  This low 
GAF indicates the severe problem the 
veteran has in the social and industrial 
environment.  The veteran is totally and 
permanently disabled. 

Tellingly, under DSM IV a GAF score of 39 suggests that 
psychiatric disability is manifested by "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .)"  
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Revised.  
Moreover, the examiner opined that the veteran was nervous, 
his mood was depressed and anxious, he was experiencing panic 
attacks, and had a constricted affect.  The assessment was 
PTSD, chronic and severe, totally and permanently disabled. 

Given the varying characterizations of the degree of 
disability caused by PTSD, and the need to evaluate the 
veteran's disability under both sets of rating criteria, the 
Board concludes that VA's duty to assist requires that his 
claim be remanded for a clarifying VA examination.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with pertinent evidence.  
38 C.F.R. § 3.159 (1998).  

2.  As to the veteran's claims of service 
connection for hypertension and secondary 
service connection for a low back 
disorder, he should be advised of 
information needed in order to complete 
his applications of service connection.  
Specifically, "where the determinative 
issue involves medical causation or a 
medical diagnosis, competent medical 
evidence to the effect that the claim is 
'plausible' or 'possible' is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This sort of evidence includes 
any statement by a physician showing a 
diagnosis of hypertension manifested to a 
compensable degree within one year of the 
veteran's separation from military 
service or any relationship between his 
left leg disability and low back 
disorder.  The veteran should be given 
the opportunity to attempt to secure such 
statements from the chiropractor, 
physician[s], and/or insurance companies 
about which he testified, or from any 
other source.

3.  As to the veteran's claim for an 
increased rating for PTSD, the RO should 
obtain and associate with the record 
copies of the weekly counseling records 
from the Huntington, West Virginia, VAMC, 
and therapy records from the Charleston, 
West Virginia, Vet Center, about which 
the veteran testified.  38 C.F.R. § 3.159 
(1998).

4.  The RO should arrange for 
neurological evaluation of the veteran's 
left leg.  All indicated tests and 
studies should be performed.  The claims' 
folder should be made available to and 
reviewed by the examining physician prior 
to the examination.  The examiner should 
be asked to provide opinions as to the 
specific disease process(es) affecting 
the veteran's left leg, if any, and the 
medical probability that any current left 
leg disability is related to military 
service or event coincident therewith 
(i.e. the left lateral femoral cutaneous 
neuropathy diagnosed in June 1970).  Each 
opinion expressed should be explained in 
light of those opinions already of 
record, especially the evidence referred 
to in this remand.

5.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to PTSD only, and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
PTSD on the veteran's social and 
industrial adaptability.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  Additionally, a GAF score 
should be provided, and the examiner 
should explain its meaning.  Moreover, 
the examiner must reconcile his opinion 
as to the severity of the veteran's PTSD 
with all other opinions contained in the 
record on appeal, including the June 1999 
VA treatment record.

6.  After completion of the development 
requested above, the RO should again 
review the veteran's claims.  
Consideration should include both the old 
and new criteria for rating psychiatric 
disability, with application of those 
more favorable to the claim.  If any 
action taken remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






